Citation Nr: 1038247	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling from March 16, 2009, and as 50 percent disability prior 
to that date.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1970 to March 
1972. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In July 2009, the Veteran's disability rating for his PTSD was 
increased from 50 percent to 70 percent, effective March 16, 
2009.  This action did not satisfy the Veteran's appeal.


FINDING OF FACT

Throughout the initial rating period, the occupational and social 
impairment from the Veteran's PTSD has more nearly approximated 
total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have 
been met throughout the initial rating period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate the 
Veteran's entitlement to a 100 percent rating throughout the 
period of this claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

The Veteran was granted service connection for PTSD in a May 2007 
rating decision.  A 50 percent disability was assigned effective 
October 5, 2005.  The Veteran appealed this rating, contending 
that the severity of his disability warranted a higher rating.  
In July 2009, the Veteran's disability rating was increased to 70 
percent, effective March 16, 2009.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the deficiencies in most areas required for a 70 
percent rating.

The Veteran has reported that he had to stop working in September 
2007 because of his PTSD.  He has indicated that during the 
period from October 2005 to when he stopped working, he only 
worked part time.

The record is replete with Goldsboro Psychiatric Clinic reports 
detailing the Veteran's PTSD symptoms and impairment, to include 
frequent nightmares, flashbacks, panic attacks; sleep 
disturbances; decreased socialization; hypervigilance; intrusive 
thoughts; memory loss; anger; sadness; suicidal thoughts; crying 
spells; and auditory and visual hallucinations.  His global 
assessment of functioning (GAF) scores ranged from 40 to 45.   

The Veteran was afforded VA examinations in May 2007, March 2009, 
and March 2010.  In the May 2007 examination, the Veteran 
reported that his PTSD symptoms included sleep disturbances; 
anxious/tense feelings; hypervigilance; depression; visual and 
auditory hallucinations; isolation from others; poor 
concentration; a lot of problems at work being around the public 
and co-workers; memory loss; and an inability to drive.  The 
examiner noted that the Veteran was irritable and not cooperative 
during the examination.  PTSD was diagnosed with a GAF score of 
45.

In the March 2009 examination, the Veteran reported that his PTSD 
symptoms included constant and severe depression; poor sleep and 
appetite; frequent crying spells; habitual perimeter checks; 
visual hallucinations; rambling thoughts; panic attacks; suicidal 
thoughts; isolation; impaired memory; outbursts of 
anger/irritability.  The examiner noted that the Veteran was too 
anxious/suspicious and his concentration was too poor to complete 
any work tasks.  PTSD, chronic was diagnosed with a GAF score of 
37.

In the March 2010 examination, the Veteran reported that his PTSD 
symptoms included confusion; memory loss; an inability to dress 
himself; lack of socialization; obsessive/ritual behavior of 
looking out the windows in his home often; auditory and visual 
hallucinations; sleep disturbances; poor memory; isolation; 
problems with concentration; and poor hygiene unless reminded by 
his spouse.  The examiner noted that the Veteran was not 
appropriately dressed, with his shirt inside out, a hole in his 
jeans, and a dress shirt that was not ironed; was apathetic; had 
a blank stare; did not engage in the examination and his spouse 
answered the questions.  PTSD was diagnosed with a GAF score of 
45.

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 100 percent schedular rating.  However, the 
Court has held that the symptoms enumerated under the schedule 
for rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The record confirms that the Veteran had 
to stop working because of his PTSD symptoms and the VA examiner 
in March 2009 has opined that the Veteran is unable to complete 
any work tasks due to his PTSD symptoms, which include anxiety, 
suspicions, and poor concentration. 

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., where a depressed man avoids friends, neglects 
family, and is not able to work).  GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

As stated above, the Veteran's GAF scores have ranged from 37 to 
49.  Thus, the GAF scores also support the Board's determination 
that the Veteran is entitled to a 100 percent evaluation. 

Accordingly, the Board concludes that the Veteran is entitled to 
an evaluation of a 100 percent throughout the period of this 
claim.


ORDER

A 100 percent disability rating for PTSD is granted throughout 
the period of this claim, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


